Citation Nr: 1140217	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-37 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The Veteran had active duty service from July 1964 to July 1968. 


FINDINGS OF FACT

1.  Left ear hearing loss disability was noted at the time of the Veteran's entry into active duty service. 

2.  The preexisting left ear hearing loss disability did not increase in severity during the Veteran's active duty service. 

3.  Right ear hearing loss disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is right ear hearing loss disability otherwise causally related to the Veteran's active duty service. 


CONCLUSIONS OF LAW

1.  The Veteran's left ear hearing loss disability preexisted his entry into active duty service and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011). 

2.  The Veteran's right ear hearing loss disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in March 2008.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter also provided notice regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records and post service medical records are on file.  There is no indication of available, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in August 2008, July 2010, and January 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient detail so that the Board's evaluation is a fully informed one.  The following decision will include detailed discussion of the adequacy of the medical opinions obtained in connection with the examinations.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issues on appeal and the appellant is not prejudiced by a decision on the claim at this time.

Legal Criteria

The Veteran is claiming service connection for his bilateral hearing loss.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992). Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Analysis

Review of the record shows that the Veteran underwent audiological examination in July 1964 at the time of his entry into active duty service.  The test results (converted from American Standards Association (ASA) units to International Standard Organization (ISO) units) showed thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
40
20
10
25
15

The results showed that the Veteran's left ear met the criteria for a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Since left ear hearing loss disability was noted on upon entry into service, the question becomes whether the preexisting left ear hearing loss disability was aggravated by service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).

With regard to the right ear, no preexisting hearing loss disability was noted at the July 1964 examination, and the question with regard to the right ear is whether the Veteran's right ear hearing loss disability was manifested during service or within one year of discharge, or whether it is otherwise related to service, including noise exposure during service and otitis medial which was documented in service treatment records.  

At this point the Board notes that all three VA examinations have shown that the Veteran does have current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385. 

In past remands, the Board has found the opinions resulting from the August 2008 and July 2010 VA examinations to be inadequate.  It appears that the examiner was initially viewing the service treatment as showing hearing within normal limits.  As explained above, however, VA must use the legal definition of hearing loss disability set forth by 38 C.F.R. § 3.385.  The case was remanded for an additional opinion based on the fact of preexisting left ear hearing loss disability.  

The Board's most recent remand in December 2010 expressly advised the examiner that the July 1964 audiological examination showed left ear hearing loss disability (as defined by regulation) at the time of entry into service.  The Board requested an opinion on whether the left ear hearing loss was aggravated by the Veteran's service.  An additional opinion was requested as to the etiology of the right ear hearing loss, to include as due to noise exposure and/or to the otitis media shown during service.  

The VA examiner issued a third opinion in January 2011.  The examination report expressly repeated the questions posed by the Board regarding aggravation of the left ear hearing loss and the etiology of the right ear hearing loss, to include as due to noise exposure and/or the otitis media of the right ear during service.  The January 2011 examiner offered opinions that these questions could not be answered without resort to speculation. 

The United States Court of Appeals for Veteran's Claims (Court) has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet.App. 382 (2010).  The Court held that an examiner must provide a rationale for saying that an opinion could not be provided without  resort to speculation.  

The Board has carefully reviewed the January 2011 opinion and finds that the examiner did in fact supply a rationale for finding that it would be speculative to offer opinions as requested.  The examiner expressly explains that although the Veteran was afforded a whisper test for hearing at the time of discharge, such test does not provide threshold specific information.  Therefore, the Veteran's hearing sensitivity at the time of discharge is unknown.  There was otherwise no other audiological testing during service to show hearing thresholds.  The examiner further noted that no hearing test was conducted at the time of the otitis media of the right ear.  The examiner concluded that it could therefore not be determined whether the Veteran's right ear and/or left ear hearing sensitivity was affected during his active duty service or by any incident of service without resorting to speculation.  

In Jones, the Court noted that in certain cases a medical expert could not assess the likelihood that a disorder was due to an in-service event or disease because "information that could only have been collected in service, or soon thereafter, is missing..."  Jones at 390.  The Board believes the current case falls within this situation acknowledged by the Court.  Quite simply, although an audiological examination was conducted at entry into service, there was no other audiological test during service or at the time of discharge.  As explained by the examiner, the whisper test conducted at discharge is not threshold sensitive.  In other words, it is not possible to compare the entrance examination audiological test results with the discharge whispered test results because the two types of examination are different.  Threshold readings at the time of discharge are missing; this is information that could only have been ascertained at that time.

The Board acknowledges that the January 2011 VA opinion appears to include references to entrance audiological results which are not relevant for purposes of the opinion in light of 38 C.F.R. § 3.385, such as a suggestion of decreased hearing acuity in the right ear at the 6000 hertz level.  However, this reference does not undermine the conclusion of the examiner that it simply cannot be determined if there was any decrease in hearing acuity in either ear during service because the methods of testing at entry and at discharge were different.  The Board therefore finds the January 2011 opinion to be adequate under Jones.

The record otherwise does not include any evidence relevant to hearing loss for many years after service.  There is nothing to support a finding that the left ear hearing loss was aggravated during service or that the right ear hearing loss is causally related to service, to include noise exposure and/or otitis media.  The Board has reviewed the service treatment records associated with the otitis media of the right ear, but finds no reference to any complaints or notation of hearing loss.  The Board concludes that the preponderance of the evidence is against the Veteran's claim.  


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


